             Case 1:18-cv-09936-LGS Document 305 Filed 04/19/21 Page 1 of 3
                                        RAJ K. PATEL
              1239 Spring Lake Drive, Brownsburg, IN 46112 | (m) 317-450-6651 | rajp2010@gmail.com
                                         www.linkedin.com/in/rpatel1992

April 20, 2021

Hon. Lorna G. Schofield, Judge
c/o Clerk of Court
500 Pearl Street
New York, NY 10007
No.: 1:18-cv-09936-LGS

RE: Filings in N.D.I.N., D.D.C., and United States Supreme Court.


Your Honor:

      In addition to what I mentioned in Dkt. 301, on April 7, 2021, I filed another-corrected copy
with the United States Supreme Court in Doe v. The Trump Corp., No. 1:18-cv-09936-LGS
(S.D.N.Y. 20__), appeal denied No. 20-1706 (2d Cir. 2020), pending certiorari (U.S. 20__), based
on a U.S.P.S. letter from United States Supreme Court Assistant Clerk Redmond Barnes requesting
to do so, and the Clerk of the United States Supreme Court still has not docketed my matter.

      On April 6, 2021, I filed Raj Patel v. Veronica Syretia Root Martinez, University of Notre
Dame Du Lac, Joe Biden, The President of the United States, and Federal Bureau of Investigations,
No. 3:21-cv-00241-RLM-JPK (N.D.I.N. April 8, 2021), Dkt. 2 (opinion dismissing case for lack of
jurisdiction).

      On April 12, 2021, I filed, in U.S.P.S. overnight mail, Raj Patel v. The President of The
United States Joe Biden, Veronica Syretia Root Martinez, University of Notre Dame Du Lac,
United States, State of Indiana, Emory University, President Donald J. Trump, United States
Military, and the Federal Bureau of Investigations, No. _________ (D.D.C. 20__), Dkt. 1 (citing
H.J. Inc. v. NW Bell Tel. Co., 492 U.S. 229, 248-250 (1989)), and a case number has yet to be
assigned. Nonetheless, the respective clerk with the District Court of the District of Columbia told
me that the complaint was in the office on Thursday, April 20, 2021.

      I will do my best to keep this court updated.


Sincerely,




/s/ Raj Patel, J.D. Candidate, Notre Dame L. Sch. ‘21 or ‘22
    • President/Student Body President, Student Gov’t Ass’n of Emory U., Inc. 2013-14
    • Student Body President, Brownsburg Cmty. Sch. Corp./President, Brownsburg High Sch.
      Student Gov’t 2009-10
    • Rep. from the Notre Dame L. Sch. Student B. Ass’n to the Ind. St. B. Ass’n 2017
         Case 1:18-cv-09936-LGS Document 305 Filed 04/19/21 Page 2 of 3




                                  CERTIFICATE OF SERVICE

I, Raj K. Patel, certify I filed the foregoing letter and provided notice of filing to all counsel and
individuals of record listed below via e-mail:


Mark Henriques                                         ecole@kaplanhecker.com
WOMBLE BOND DICKINSON (US) LLP                         mcraig@kaplanhecker.com
3500 One Wells Fargo Center
301 S. College Street                                  Anne Archer Butcher
Charlotte, NC 28202                                    ARKIN SOLBAKKEN LLP
Telephone: (704)-331-4912                              c/o Deanna Davidian
Fax: (704)-338-7830                                    900 Third Avenue, 18th Floor
mark.henriques@wbd-us.com                              New York, New York 10022
                                                       ddavidian@arkin-law.com
Jessica Stebbins Bina
LATHAM & WATKINS LLP                                   Dolphin Entertainment Company
10250 Constellation Blvd., Suite 1100                  ARKIN SOLBAKKEN LLP
Los Angeles, CA 90067                                  c/o Deanna Davidian
Telephone: (424)-653-5500                              900 Third Avenue, 18th Floor
Fax: (424)-653-5500                                    New York, New York 10022
jessica.stebbinsbina@lw.com                            ddavidian@arkin-law.com

Stephanie E. Neihaus, Esq.                             Andrew G. Celli, Jr., Esq.
SQUIRE PATTON BOGGS LLP                                Matthew D. Brinckerhoff, Esq.
1121 Avenue of the Americas                            Ogilvie Andrew Fraser Wilson, Esq.
Ste 26th Floor                                         Katherine Rosenfeld, Esq.
New York, NY 10036                                     Jonathan S. Abady, Esq.
+1 212 872 9800                                        David B. Berman, Esq.
stephanie.neihaus@squirepb.com                         Nicholas Bourland, Esq.
                                                       EMERY CELLI BRINCKERHOFF &
Roberta A. Kaplan, Esq.                                ABADY LLP
John C. Quinn, Esq.                                    600 Fifth Avenue at Rockefeller Center
Alexander J. Rodney, Esq.                              New York, NY 10020
Benjamin White, Esq.                                   Telephone: (212) 763-5000
Emily C. Cole, Esq.                                    acelli@ecbalaw.com
Matthew J. Craig, Esq.                                 mbrinckerhoff@ecbalaw.com
KAPLAN HECKER & FINK LLP                               awilson@ecbalaw.com
350 5th Avenue, Suite 7110                             krosenfeld@ecbalaw.com
New York, NY 10118                                     jabady@ecbalaw.com
Telephone: (212) 763-0883                              dberman@ecbalaw.com
Facsimile: (212) 564-0883                              nbourland@ecbalaw.com
rkaplan@kaplanhecker.com
jguinn@kaplanhecker.com
arodney@kaplanhecker.com
bwhite@kaplanhecker.com



                                                   2
            Case 1:18-cv-09936-LGS Document 305 Filed 04/19/21 Page 3 of 3




   Joanna C. Hendon
   ALSTON & BIRD LLP
   90 Park Avenue, 15th Floor
   New York, NY 10016-1387
   Telephone: 212-210-1244
   joanna.hendon@alston.com




Dated: April 20, 2021




                                           Respectfully submitted,



                                           Raj K. Patel
                                           1239 Spring Lake Drive
                                           Brownsburg, IN 46112
                                           Hendricks County
                                           317-450-6651 (cell)
                                           rajp2010@gmail.com
                                           raj@rajpatel.live

                                           Pro se


                                           J.D. Candidate, Notre Dame L. Sch. 2021 or 2022
                                           President/Student Body President, Student Gov’t
                                                  Ass’n of Emory U., Inc. 2013-2014
                                           Student Body President, Brownsburg Cmty. Sch.
                                                  Corp./President, Brownsburg High Sch.
                                                  Student Gov’t 2009-2010
                                           Rep. from the Notre Dame L. Sch. Student B. Ass’n
                                                  to the Ind. St. B. Ass’n 2017
                                           Deputy Regional Director, Young Democrats of
                                                  Am.-High Sch. Caucus 2008-2009
                                           Co-Founder & Vice Chair, Ind. High Sch.
                                                  Democrats 2009-2010
                                           Vice President of Fin. (Indep.), Oxford C.
                                                  Republicans of Emory U., Inc. 2011-2012




                                          3
